EXHIBIT 10.14

REINSTATEMENT PREMIUM PROTECTION AGREEMENT

HOMEOWNERS CHOICE

PROPERTY & CASUALTY INSURANCE COMPANY

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

EFFECTIVE:    June 1, 2010

EXPIRATION:  June 1, 2011

 

 

 

 

****

Portions of this exhibit marked by **** have been omitted pursuant to a request
for confidential treatment and have been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

REINSTATEMENT PREMIUM PROTECTION AGREEMENT

TABLE OF CONTENTS

 

ARTICLE                  DESCRIPTION    PAGE

I

    

BUSINESS COVERED

   1  

II

    

TERM

   1  

III

    

CONCURRENCY OF CONDITIONS

   3  

IV

    

RATE AND PREMIUM

   3  

V

    

LOSS NOTICES AND SETTLEMENTS

   4  

VI

    

ACCESS TO RECORDS

   4  

VII

    

AGENCY (BRMA 73A)

   4  

VIII

    

ARBITRATION

   4  

IX

    

CONFIDENTIALITY

   5  

X

    

CURRENCY (BRMA 12A)

   6  

XI

    

ENTIRE AGREEMENT

   6  

XII

    

ERRORS AND OMISSIONS (BRMA 14F)

   6  

XIII

    

FEDERAL EXCISE TAX (BRMA 17D)

   6  

XIV

    

FUNDING OF RESERVES

   6  

XV

    

GOVERNING LAW (BRMA 71B)

   9  

XVI

    

INSOLVENCY

   9  

XVII

    

LATE PAYMENTS

   10  

XVIII

    

NON-WAIVER

   11  

XIX

    

NOTICES AND AGREEMENT EXECUTION

   11  

XX

    

OFFSET (BRMA 36E)

   11  

XXI

    

SERVICE OF SUIT (BRMA 49G)

   11  

XXII

    

SEVERABILITY (BRMA 72E)

   12  

XXIII

    

TAXES

   12  

XXIV

    

INTERMEDIARY (BRMA 23A)

   12  

 

 

 



--------------------------------------------------------------------------------

REINSTATEMENT PREMIUM PROTECTION AGREEMENT

issued to

HOMEOWNERS CHOICE

PROPERTY & CASUALTY INSURANCE COMPANY

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

(hereinafter referred to collectively as the “Company”)

by

The Subscribing Reinsurer(s) Executing the

Interests and Liabilities Contract(s)

Attached hereto

(hereinafter referred to as the “Reinsurer”)

ARTICLE I – BUSINESS COVERED

By this Agreement the Reinsurer agrees to indemnify the Company for 100% of any
net reinstatement premium which the Company pays or becomes liable to pay under
the provisions of the second excess layer of the Company’s Excess Catastrophe
Reinsurance Agreement, effective June 1, 2010 (hereinafter referred to as the
“Original Contract”), subject to the terms, conditions and limitations
hereinafter set forth.

ARTICLE II – TERM

 

A.

This Agreement shall become effective at 12:01 a.m., Local Standard Time,
June 1, 2010, with respect to reinstatement premium payable by the Company under
the provisions of the Original Contract, and shall remain in force until 12:01
a.m., Local Standard Time, June 1, 2011. “Local Standard Time” as used herein
shall mean local standard time at the location where the Loss Occurrence
commences.

 

B.

Notwithstanding the provisions of paragraph A above, the Company may reduce or
terminate a Subscribing Reinsurer’s percentage share in this Agreement at any
time by giving written notice to the Subscribing Reinsurer in the event any of
the following circumstances occur. The effective date of reduction or
termination shall be the date selected by the Company, which may be a date that
is retroactively applied up to a maximum of 65 days prior to the date of public
announcement for subparagraphs 1

 

 

 

Page 1 of 13

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

 

through 5 below or upon discovery for subparagraphs 6 through 8 below, subject
to the condition that such selected date must be the last day of a calendar
month:

 

  1.

The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under the
Subscribing Reinsurer’s accounting system) as reported in such financial
statements of the Subscribing Reinsurer as designated by the Company, has been
reduced by 20.0% of the amount of surplus (or the applicable equivalent) at any
date during the prior 12-month period (including the 12-month period prior to
the inception of this Agreement); or

 

  2.

The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or downgraded
below A- and/or its Standard & Poor’s rating has been assigned or downgraded
below BBB+; or

 

  3.

The Subscribing Reinsurer has become merged with, acquired by or controlled by
any other entity or unaffiliated individual(s) not controlling the Subscribing
Reinsurer’s operations at the inception of this Agreement; or

 

  4.

A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

 

  5.

The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or

 

  6.

The Subscribing Reinsurer has reinsured its entire liability under this
Agreement without the Company’s prior written consent, except that this
provision shall not apply to any inter-company reinsurance or inter-company
pooling arrangements entered into by the Subscribing Reinsurer; or

 

  7.

The Subscribing Reinsurer has ceased assuming new or renewal property and
casualty treaty reinsurance business; or

 

  8.

The Subscribing Reinsurer has hired an unaffiliated runoff claims manager that
is compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.

 

C.

If the Company elects to terminate this Agreement in accordance with the
provisions of paragraph B above, the premium due hereunder shall be pro rated
based on the Reinsurer’s period of participation under this Agreement and shall
be due as promptly as possible following determination of the final adjusted
reinsurance premium paid by the Company under the Original Contract.

 

 

 

Page 2 of 13

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

ARTICLE III – CONCURRENCY OF CONDITIONS

 

A.

It is agreed that this Agreement will follow those terms, conditions,
exclusions, definitions, warranties and settlements of the Company under the
Original Contract, including any addenda thereto, which are not inconsistent
with the provisions of this Agreement.

 

B.

The Company shall advise the Reinsurer of any material changes in the Original
Contract which may affect the liability of the Reinsurer under this Agreement.

ARTICLE IV – RATE AND PREMIUM

 

A.

As premium for the reinsurance coverage provided by this Agreement, the Company
shall pay the Reinsurer the product of the following:

 

  1.

****; times

 

  2.

The Final Adjusted Rate on Line for the second excess layer under the Original
Contract; times

 

  3.

An amount equal to the final adjusted premium paid by the Company for the second
excess layer under the Original Contract.

“Final Adjusted Rate on Line” as used herein shall mean an amount equal to the
final adjusted premium paid by the Company for the second excess layer under the
Original Agreement divided by the Reinsurer’s Per Occurrence Limit for the
second excess layer.

 

B.

The Company shall pay the Reinsurer a deposit premium hereunder of $****, in
three equal installments of $****, on June 1 and September 1 of 2010, and
January 1, 2011. The Company shall pay the Reinsurer a fourth deposit premium
installment on April 1, 2011 equal to the adjusted deposit premium hereunder,
determined in accordance with paragraph C below. However, if this Agreement is
terminated, there will be no deposit premium installments due after the
effective date of termination.

 

C.

“Adjusted deposit premium” shall be equal to the following:

 

  1.

The premium due hereunder, computed in accordance with paragraph A above; less

 

  2.

The first, second and third deposit premium installments paid in accordance with
paragraph B above.

 

D.

On or before April 1, 2011, the Company shall provide a report to the Reinsurer
setting forth the premium due hereunder, computed in accordance with paragraph A
above, and setting forth the adjusted deposit premium, computed in accordance
with paragraph C above and any amount due either party shall be remitted
promptly.

 

 

 

Page 3 of 13

LOGO [g94243logo.jpg]

 

****

Omitted pursuant to a request for confidential treatment and filed separately
with the Securities and Exchange Commission



--------------------------------------------------------------------------------

E.

“Agreement quarter” as used herein shall mean the period from June 1, 2010
through August 31, 2010, both days inclusive, and each respective three-month
period (or portion thereof) thereafter during the term of this Agreement.

ARTICLE V – LOSS NOTICES AND SETTLEMENTS

 

A.

Whenever reinstatement premium settlements are made by the Company under the
second excess layer of the Original Contract, the Company shall notify the
Reinsurer.

 

B.

All reinstatement premium settlements made by the Company under the Original
Contract, provided they are within the terms of the Original Contract and within
the terms of this Agreement, shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay all amounts for which it may be liable upon receipt of
reasonable evidence of the amount paid (or scheduled to be paid within 14 days)
by the Company.

 

C.

As promptly as possible after the end of each agreement quarter, the Company
shall report to the Reinsurer its reinstatement premiums paid during the
agreement quarter and its outstanding loss reserves (being the sum of all
reinstatement premiums paid by the Company under the Original Contract but not
yet recovered from the Reinsurer, plus the Company’s reserves for reinstatement
premiums due under the Original Contract, if any) as of the end of the agreement
quarter on any reinstatement premiums reported to the Reinsurer in accordance
with paragraph A above. This paragraph shall not apply to any agreement quarter
in which there were no loss payments subject to this Agreement.

ARTICLE VI – ACCESS TO RECORDS

The Reinsurer or its designated representatives shall have access to the books
and records of the Company on matters relating to this reinsurance at all
reasonable times, and at the location where such books and records are
maintained in the ordinary course of business, for the purpose of obtaining
information concerning this Agreement or the subject matter thereof.
Notification of a request for inspection of records shall be sent to the Company
by the Reinsurer in written form, and shall normally be given four weeks in
advance. Notwithstanding the above, the Reinsurer shall not have any right of
access to the Records of the Company if it is not current in all undisputed
payments due the Company.

ARTICLE VII – AGENCY (BRMA 73A)

If more than one reinsured company is named as a party to this Agreement, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Agreement, and for purposes of remitting or receiving any
monies due any party.

ARTICLE VIII – ARBITRATION

 

A.

As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Agreement, it is hereby

 

 

 

Page 4 of 13

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

 

mutually agreed that such dispute or difference of opinion shall be submitted to
arbitration. One Arbiter shall be chosen by the Company, the other by the
Reinsurer, and an Umpire shall be chosen by the two Arbiters before they enter
upon arbitration, all of whom shall be active or retired disinterested executive
officers of insurance or reinsurance companies or Lloyd’s of London
Underwriters. In the event that either party should fail to choose an Arbiter
within 30 days following a written request by the other party to do so, the
requesting party may choose two Arbiters who shall in turn choose an Umpire
before entering upon arbitration. If the two Arbiters fail to agree upon the
selection of an Umpire within 30 days following their appointment, the two
Arbiters shall request the American Arbitration Association to appoint the
Umpire. If the American Arbitration Association fails to appoint the Umpire
within 30 days after it has been requested to do so, either party may request a
justice of a Court of general jurisdiction of the state in which the arbitration
is to be held to appoint the Umpire.

 

B.

Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire. The Arbiters shall consider this Agreement as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

C.

If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Agreement from several to joint.

 

D.

Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

E.

Any arbitration proceedings shall take place in Clearwater, Florida; however,
the location may be changed if mutually agreed upon by the parties of this
Agreement. Notwithstanding the location of arbitration, all proceedings pursuant
hereto shall be governed by the law of the State of Florida.

ARTICLE IX – CONFIDENTIALITY

The Reinsurer agrees to regard the terms of this Agreement and any confidential,
proprietary information relating thereto as confidential and shall affect the
same prudence and care afforded to its own confidential, proprietary
information. The Reinsurer further agrees that it shall not disclose any of such
information to any third party without the prior written consent of the Company
except as may be required by applicable law or regulation, or by legal process

 

 

 

Page 5 of 13

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

(including without limitation as may be required by United States Federal tax
law or regulation), or to the auditors, professional advisors, accountants,
retrocessionaires, directors or officers with a reasonable need to know such
information. This Article is not intended to restrict or limit the conduct of
the Reinsurer’s current or proposed business.

ARTICLE X – CURRENCY (BRMA 12A)

 

A.

Whenever the word “Dollars” or the “$” sign appears in this Agreement, they
shall be construed to mean United States Dollars and all transactions under this
Agreement shall be in United States Dollars.

 

B.

Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.

ARTICLE XI – ENTIRE AGREEMENT

This written Agreement constitutes the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Agreement. Any change or modification to this Agreement will be made by
amendment to this Agreement and signed by the parties hereto.

ARTICLE XII – ERRORS AND OMISSIONS (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Agreement
or any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

ARTICLE XIII – FEDERAL EXCISE TAX (BRMA 17D)

 

A.

The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.

 

B.

In the event of any return of premium becoming due hereunder, the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.

ARTICLE XIV – FUNDING OF RESERVES

 

A.

The Reinsurer agrees to fund its share of the Company’s ceded unearned premium
(including, but not limited to, the unearned portion of any deposit premium
installment) and outstanding loss and Loss Adjustment Expense reserves
(including all case reserves

 

 

 

Page 6 of 13

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

 

plus any reasonable amount estimated to be unreported from known Loss
Occurrences) by:

 

  1.

Clean, irrevocable and unconditional letter of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or

 

  2.

Escrow accounts for the benefit of the Company; and/or

 

  3.

Cash advances;

if the Reinsurer:

 

  1.

Is unauthorized in any state of the United States of America or the District of
Columbia having jurisdiction over the Company and if, without such funding, a
penalty would accrue to the Company on any financial statement it is required to
file with the insurance regulatory authorities involved; or

 

  2.

Has experienced any of the circumstances described in paragraph C of the Term
Article. However, if such circumstance is rectified, then no special funding
requirements shall apply and any such current funding in accordance with the
provisions above shall be released to the Reinsurer.

For purposes of this Agreement, the Lloyd’s United States Credit for Reinsurance
Trust Fund shall be considered an acceptable funding instrument. The Reinsurer,
at its sole option, may fund in other than cash if its method and form of
funding are acceptable to the insurance regulatory authorities involved.

 

B.

If a Subscribing Reinsurer fails to fulfill its funding obligation (if any)
under this Article, the Company may, at its option, require the Subscribing
Reinsurer to pay, and the Subscribing Reinsurer agrees to pay, any interest
charge on the funding obligation calculated on the last business day of each
month as follows:

 

  1.

The number of full days that have expired since the earliest of the applicable
following dates:

 

  a.

As respects a Subscribing Reinsurer that is unauthorized in any state of the
United States of America or District of Columbia having jurisdiction over the
Company, December 31 of the calendar year in which the funding was required;

 

  b.

As respects a Subscribing Reinsurer that has experienced any of the
circumstances described in paragraph C of the Term Article, the first date such
circumstance occurs;

 

 

 

Page 7 of 13

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

times:

 

  2.

1/365ths of the sum of 2.0% and the U.S. prime rate as quoted in The Wall Street
Journal on the first day of the month for which the calculation is made; times

 

  3.

The funding obligation, less the amount, if any, funded by the Subscribing
Reinsurer prior to the applicable date determined in subparagraph 1 above.

It is agreed that interest shall accumulate until the full interest charge
amount as provided for in this paragraph and the funding obligation are paid.

If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Agreement shall remain in full force and effect without being
impaired or invalidated in any way.

 

C.

With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
involve an “evergreen clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Agreement, that said letter of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 

  1.

To reimburse itself for the Reinsurers’ share of losses and/or Loss Adjustment
Expense paid under the terms of Policies reinsured hereunder, unless paid in
cash by the Reinsurer;

 

  2.

To reimburse itself for the Reinsurer’s share of any other amounts claims to be
due hereunder, unless paid in cash by the Reinsurer;

 

  3.

To fund a cash account in an amount equal to the Reinsurer’s share of any ceded
unearned premium and/or outstanding loss and Loss Adjustment Expense reserves
(including all case reserves plus any reasonable amount estimated to be
unreported for known Loss Occurrences) funded by means of a letter of credit
which is under non-renewal notice, if said letter of credit has not been renewed
or replaced by the Reinsurer 10 days prior to its expiration date;

 

  4.

To refund to the Reinsurer any sums in excess of the actual amount required to
fund the Reinsurer’s share of the Company’s ceded unearned premium and/or
outstanding loss and Loss Adjustment Expense reserves (including all case

 

 

 

Page 8 of 13

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

 

reserves plus any reasonable amount estimated to be unreported from known Loss
Occurrences), if so requested by the Reinsurer; and

 

  5.

To reimburse itself for the Reinsurer’s portion of the unearned reinsurance
premium paid to the Reinsurer hereunder.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for C(1), C(3), or C(5), or in the case of
C(2), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.

ARTICLE XV – GOVERNING LAW (BRMA 71B)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.

ARTICLE XVI – INSOLVENCY

 

A.

In the event of the insolvency of one or more of the reinsured companies, this
reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.

 

B.

Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Agreement as though such
expense had been incurred by the company.

 

C.

It is further understood and agreed that, in the event of the insolvency of one
or more of the reinsured companies, the reinsurance under this Agreement shall
be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Agreement specifically provides
another payee of such reinsurance in the

 

 

 

Page 9 of 13

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

 

event of the insolvency of the company or (2) where the Reinsurer with the
consent of the direct insured or insureds has assumed such Policy obligations of
the company as direct obligations of the Reinsurer to the payees under such
Policies and in substitution for the obligations of the company to such payees.

ARTICLE XVII – LATE PAYMENTS

 

A.

The interest penalties provided for in this Article shall apply to the Reinsurer
or to the Company in the following circumstances:

 

  1.

Payments due from the Reinsurer to the Company shall have as a due date the date
on which the agreed proof of loss is received by the Reinsurer, and shall be
overdue 30 days thereafter. Payment to the Intermediary is deemed to be payment
to the Company for purposes of this Article.

 

  2.

Payments due from the Company to the Reinsurer shall have as a due date the date
specified in this Agreement. Payments shall be overdue 30 days thereafter.
Premium adjustments shall be overdue 30 days following the due date set forth
under the terms of this Agreement.

 

  3.

The Company shall provide a copy of the original insured’s proof of loss, and a
copy of the claim adjuster’s report(s) or other evidence of indemnification for
losses exceeding the excess limit on an incurred basis. If, subsequent to
receipt of this evidence, the information contained therein is insufficient or
not in accordance with the contractual conditions, then the payment due date as
defined in paragraph A shall be deemed to be the date upon which the Reinsurer
received additional information necessary to approve payment of the claim or the
claim is presented in an acceptable manner. Interest as stipulated in paragraph
D shall be payable should a disputed claim be ultimately settled and if the
period set out in paragraph A is exceeded, but only to the extent that the final
loss payment exactly tracks with the original proof of loss.

 

  4.

Overdue amounts shall bear simple interest from the overdue date at the 90-day
United States Treasury Bill rate set forth by the Federal Reserve Board for the
first Monday of the calendar month in which the amount becomes overdue, as
published in the Federal Reserve Statistical Release. If the interest generated
for 100% in respect of any overdue payment as outlined in paragraph A or B is
$500 or less, then the interest penalty shall be waived.

 

  5.

For the purposes of this Article, reinsuring Lloyd’s Underwriters shall be
viewed as one entity. The provisions set forth herein shall not be applicable
until the creditor party shall have manifested to the debtor party its intent to
invoke the terms of this Article.

 

 

 

Page 10 of 13

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

ARTICLE XVIII – NON-WAIVER

The failure of the Company or the Reinsurer to insist on compliance with this
Agreement or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights or remedies contained herein nor stop either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such rights or remedies in the future.

ARTICLE XIX – NOTICES AND AGREEMENT EXECUTION

 

A.

Whenever a notice, statement, report or any other written communication is
required by this Agreement, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

B.

The use of any of the following shall constitute a valid execution of this
Agreement or any amendments thereto:

 

  1.

Paper documents with an original ink signature;

 

  2.

Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  3.

Electronic records with an electronic signature made via an electronic agent.
For the purposes of this Agreement, the terms “electronic record,” “electronic
signature” and “electronic agent” shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

C.

This Agreement may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

ARTICLE XX – OFFSET (BRMA 36E)

The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, Loss Adjustment
Expenses or salvages due from one party to the other under this Agreement or
under any other reinsurance agreement heretofore or hereafter entered into
between the Company and the Reinsurer, whether acting as assuming reinsurer or
as ceding company; provided, however, that in the event of the insolvency of a
party hereto, offsets shall only be allowed in accordance with applicable
statutes and regulations.

ARTICLE XXI – SERVICE OF SUIT (BRMA 49G)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory, or District of the United
States where authorization is required by insurance regulatory authorities)

 

 

 

Page 11 of 13

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

A.

This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Agreement.

 

B.

In the event the Reinsurer fails to pay any amount claimed to be due hereunder,
the Reinsurer, at the request of the Company, will submit to the jurisdiction of
a court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer’s rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States. The Reinsurer, once the
appropriate Court is accepted by the Reinsurer or is determined by removal,
transfer or otherwise, as provided for above, will comply with all requirements
necessary to give said Court jurisdiction and, in any suit instituted against
any of the Subscribing Reinsurers upon this Agreement, will abide by the final
decision of such Court or of any Appellate Court in the event of an appeal.

 

C.

Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Contract, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his or her successor
or successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement.

ARTICLE XXII – SEVERABILITY (BRMA 72E)

If any provision of this Agreement shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Agreement or the enforceability of
such provision in any other jurisdiction.

ARTICLE XXIII – TAXES

In consideration of the terms under which this Agreement is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

ARTICLE XXIV – INTERMEDIARY (BRMA 23A)

TigerRisk Partners LLC is hereby recognized as the Intermediary negotiating this
Agreement for all business hereunder. All communications (including, but not
limited to, notices, statements,

 

 

 

Page 12 of 13

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

premium, return premium, commissions, taxes, losses, Loss Adjustment Expense,
salvages and loss settlements) relating thereto shall be transmitted to the
Company or the Reinsurer through TigerRisk Partners LLC, 7601 France Avenue
South, Suite 200, Edina, MN 55435. Payments by the Company to the Intermediary
shall be deemed to constitute payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary shall be deemed to constitute payment to the
Company only to the extent that such payments are actually received by the
Company.

IN WITNESS WHEREOF, the Company by its duly authorized representative has
executed this Agreement as of the date undermentioned at:

Clearwater, Florida, this                              day of
                                         
                                                             2010.

 

 

HOMEOWNERS CHOICE PROPERTY & CASUALTY

INSURANCE COMPANY (for and on behalf of the “Company”)

 

 

 

Page 13 of 13

LOGO [g94243logo.jpg]